NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the Federal Circuit
ADONIS BERLE WHITBY,
Petiti0n,er,
V. _
OFFICE OF PERSONNEL 1VI_ANAGEME_NT__,
Resp0ndent.
2011-3009
Petiti0n for review of the Merit Systems Protecti0n
Board in case n0. ATO842100562-I-1.
ON MOTION
ORDER
Ad0nis Ber1e Whitby moves for leave to proceed in
forma pauperis
Upon consideration thereof
I'r ls OR1)ERED THA'r:
The motion is g'ranted.

WHITBY V. OPM 2
FOR THE COURT
NOV 30 2010 /S/ Jan H0rba1y
Date J an H0rbaly
C1erk
cc: Adonis Ber1e Whitby
K. Elizabeth Witwe1', Esq.
FlLED
20 u.s. com o1=APPmLs ma
3 11-rs renew cmcurr
NOV 30 2010
1AN.HORaALY
ClERK `